ADVISORY ACTION (CONT.)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 08/25/2021 under 37 CFR 1.116 in reply to the final rejection has been considered but is not deemed to place the application in condition for allowance and will not be entered because:  
The proposed amendment required further considerations and/or search (e.g. the newly added limitation of “the composition is in a dosage form selected from the group consisting of: a capsule, a cachet, a pill, a tablet, an effervescent tablet, a powder, a granule, a pellet, a bead, a particle, a troche, a lozenge, a gel, a liquid, a suspension, a solution, an elixir, and a syrup” of claim 1).  Here, the newly added limitation of claim 1 are directed to either a pharmaceutical forms and/or nutraceutical forms.  As a whole, this amendment of claim 1 and the elected species as recited by instant claim 7 (i.e. ‘a fortified food’) claim 7 result in a new structural feature(s) that would require further considerations and/or search.
The proposed amendment may necessitate the modification of outstanding rejection(s) to address the new limitation, e.g. the newly added limitation of claim 1 and the elected species as recited by instant claim 7 (i.e. ‘a fortified food’) claim 7.
The proposed amendment may necessitate the raising of new prior art rejections and/or 112 issues such as new matter and/or indefiniteness, e.g. the newly added limitation of claim 1 and the elected species as recited by instant claim 7 (i.e. ‘a fortified food
There is no convincing showing under 37 CFR 1.116(b) why the proposed amendment was not earlier presented.
Applicant arguments of the prior arts of record are moot since they are based on the proposed amendments that have not been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
August 30, 2021